Wyly, J.
On November 14, 1874, the city of New Orleans recovered final judgment against defendant for $6800 for taxes due on the assessment roll of 1873.
On March 20, 1875, fieri facias issued on said judgment.
On March 23, three days after the fieri facias issued, the defendant took a rule on plaintiff to reduce the assessment on its capital from $250,000 to $84,000, and to reduce the tax from $6800 to $2100. No answer was filed. The rule, however, was made absolute and the assessment and tax were reduced as prayed for.
*669From this judgment plaintiff has taken this suspensive appeal. The case presents a question of practice which can not be sanctioned by this court.
Here a final judgment for $6800, which has never been revised in the manner provided by the Code of Practice, is practically reopened and reviewed, on a proceeding by rule, by the same court which rendered it, four months after it became final and while the fieri fadas was in the hands of the sheriff.
The tax sought to be reduced had long previous been merged into a judgment, and that judgment, the property of plaintiff, can not be reopened, revised, or in any manner disturbed, except as provided by the Code of Practice. And this the defendant has not attempted to do.
It is therefore ordered that the judgment herein be annulled, and it is decreed that the rule herein be discharged at plaintiff’s costs in both courts.